Filed 5/3/16 In re J.K. CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



In re J.K., a Person Coming Under the Juvenile Court                                         C080154
Law.

THE PEOPLE,                                                                      (Super. Ct. No. JV135673)

                   Plaintiff and Respondent,

         v.

J.K.,

                   Defendant and Appellant.




         The juvenile court committed the minor J.K. to the Department of Corrections and
Rehabilitation, Division of Juvenile Facilities.1 The court also imposed probation
conditions. On appeal, the minor challenges the probation conditions as unauthorized.




1        The Division of Juvenile Facilities is part of the Division of Juvenile Justice.

                                                             1
The People concede error. Because commitment to the Division of Juvenile Facilities
deprived the juvenile court of authority to impose probation conditions, we strike the
unauthorized conditions.
                                     BACKGROUND
        The minor admitted to a count of robbery (Pen. Code, § 211) in exchange for
dismissing various other charges. The juvenile court imposed a three-year term at the
Division of Juvenile Facilities. The court also imposed various probation conditions,
including nonassociating orders, a prohibition on possessing dangerous weapons, and an
order to participate in an alcohol and drug assessment.
                                       DISCUSSION
        On appeal, the minor challenges the imposition of probation conditions (numbered
10 through 20 in the August 11, 2015 dispositional order) as unauthorized. The People
concede error, and we agree.
        When a juvenile court commits a minor to the Division of Juvenile Facilities, the
juvenile court loses authority to regulate or supervise the minor’s rehabilitation. (In re
Travis J. (2013) 222 Cal.App.4th 187, 202.) This includes the authority to impose
probation conditions following a commitment. (In re Allen N. (2000) 84 Cal.App.4th
513, 516 [finding imposition of discretionary probation conditions an attempt to regulate
or supervise the minor’s rehabilitation]; In re Edward C. (2014) 223 Cal.App.4th 813,
829.)
        Accordingly, here the juvenile court lost authority to impose probation conditions
when it committed the minor to the Division of Juvenile Facilities. We must, therefore,
strike the unauthorized probation conditions.
                                      DISPOSITION
        Probation conditions 10 through 20, imposed in the dispositional order of
August 11, 2015, are stricken. The juvenile court is directed to prepare an amended



                                              2
dispositional order and to forward a certified copy to the Division of Juvenile Facilities.
As modified, the order is affirmed.



                                                        NICHOLSON              , J.



We concur:



      RAYE                  , P. J.



      HULL                  , J.




                                              3